Title: To James Madison from James Leander Cathcart, 26 April 1808
From: Cathcart, James Leander
To: Madison, James



Sir,
Madeira 26. April 1808.

I have the honor to inform you that on the 23d. Inst. this Island was returnd to its former Masters, and on the 24th. the Portuguese Flag, was displayed on all the Fortifications.  The Civil Government will be administerd by the Portuguese Governor & Council as heretofore, but the British Troops are to be continued here to protect This Colony, consequently will remain in Possession of all the Batteries.  General Beresford will be superseded by another General, and is destined for a more active Command probably for a Second Visit to Beunos Ayres, or Monte Video.  By the Cutter which brought the last Dispatches from England, We are informed that the differences between Great Britain and the United States, are amicably adjusted, which gives us leave to Hope that the Commercial intercourse between the two Nations will be soon Restored on an honorable & permanent basis.  I have the honor to continue with great Respect Sir Your obedt. Servt.

James Leander Cathcart

